Dear Ms. Batson:
You have requested an opinion of this office regarding statutory interpretation of Act 1101 of the Regular Session of the Legislature of 1990. Specifically, you inquired as to whether exemption contracts may be valid without the concurrence of all tax recipient bodies in the parish, or whether the refusal of one such body will render the contract null and void.
This Act added Article VII, Section 21(I) to the Louisiana Constitution of 1974 and creates an ad valorem tax exemption for goods held in inventory by distribution centers.
The relevant portion of the Act states the following:
      I(2) . . . However, prior to entering into each individual contract, the economic development authority or district must request and receive written approval of the contract, including its terms and an estimated fiscal impact, from each affected tax recipient body in the parish, as evidenced by a favorable vote of a majority of the members of the governing authority of the tax recipient body.  Failure to receive all required approvals from the tax recipient bodies before entering into a contract shall render the contract null and void and of no effect. (Emphasis added).
The language of the article is unambiguous and its meaning is clear.
It is the opinion of this office that any interpretation of this article except one concluding that every affected tax recipient body must concur in the contract would be incorrect.  Therefore, unless all affected tax recipient bodies approve the tax exemption, there is no exemption.  An affected tax recipient body is one that would normally receive taxes from the distribution center.  The article's language, "Failure to receive all required approvals from the tax recipient bodies before entering into a contract shall render the contract null and void and of no effect", is clear.  The Parish of East Baton Rouge cannot exempt a distribution center from its taxes alone without the approval of all other tax recipient bodies, in accord with the article.
Trusting this to be of sufficient information.  I remain
Very truly yours,
                              RICHARD P. IEYOUB Attorney General
                              BY: JAMES M. ROSS Assistant Attorney General
JMR/vls-0506e